Title: From Thomas Jefferson to John Trumbull, 18 June 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris June 18. 1789.

I have to acknolege the receipt of your favors of May 29. (two of that date) and June 11. I shall hope to meet you in America and talk over the subject of the last wherein I think you undervalue too much your art, which is a most noble one when possesed so eminently as it is by you. I fear much that our country is not yet rich enough to encourage you as you deserve. But of this when we meet. The other matter shall remain open, if an opening be made, of which, as I before told you, I am not sure. The debates of the States general having been so interesting lately as to carry me almost every day to Versailles and thereby prevent my calling on Mr. Grand for a bill of exchange, I must only say that by the  next post you shall receive one sufficient to cover the balance of my account and a subscription for your Gibraltar.
I trouble you with another cargo of letters for America and must beg your endeavors to forward them by the first possible conveiance, so as they may not go into an English post office or packet. I am with great affection Dr. Sir your affectionate humble servt.,

Th: Jefferson


P.S. Many assurances of fealty and homage to Mrs. Cosway, and prayers for her happiness and a continuance of her friendship.

